Case: 21-40364     Document: 00516169520         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 21-40364                  January 18, 2022
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Wilfredo Amarildo Luna-Reyes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:20-CR-629-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Wilfredo
   Amarildo Luna-Reyes has moved for leave to withdraw and has filed a brief
   in accordance with Anders v. California, 386 U.S. 738 (1967), and United
   States v. Flores, 632 F.3d 229 (5th Cir. 2011). Luna-Reyes has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40364     Document: 00516169520         Page: 2   Date Filed: 01/18/2022




                                  No. 21-40364


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2